26/02/2013
MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DU DEVELOPPEMENT DURABLE Unité-Travail-Progrès

DIRECTION GENERALE DE L'ECONOMIE

FORESTIERE

= = Brazzaville, le Ü 4 N°,
DIRECTION DES FORETS 1

Mb 0 239 IMEFDD/DGEF/DF.-<. Le Directeur Général,

A
Monsieur le Directeur Général
de la société Asia Congo

Industries

DOLISIE

Monsieur le Directeur Général,

J'ai l'honneur de vous faire parvenir, ci-joint pour information et à toutes fins utiles, les
copies des documents suivants :

arrêté n° S44/MEFDD/CAB du 22 février 2013 portant approbation du deuxième
avenant à la convention d'aménagement et de transformation n° 1/MEFE/ CAB/
DGEF du 20 janvier 2006, conclue entre la République du Congo et la société Asia
Congo Industries Sarl, pour la mise en valeur des unités forestières d'exploitation
Louvakou, Massanga, Ngongo-Nzambi et Bambama, situées respectivement
dans les unités forestières d'aménagement sud 3 (Niari-Kimongo), sud 5
(Mossendjo). Sud 8 (Divenié) et sud 7 (Bambama) du secteur forestier sud ;

deuxième avenant n° 1/MEFDD/CAB/DGEF du 22 février 2013 à la convention
d'aménagement et de transformation n° 1/MEFE/CAB/DGEF du 29 janvier 2006,
conclue entre la République du Congo et la société Asia Congo Industries sarl, pour
la mise en valeur des unités forestières d'exploitation Louvakou, Massanga,
Ngongo-Nzambi et Bambama, situées respectivement dans les unités forestières
d'aménagement Sud 3 (Niari-Kimongo), Sud 5 (Mossendjo), Sud 6 (Divenié) et Sud
7 (Bambama) du secteur forestier Sud,

Je vous prie d'agréer, Monsieur le Directeur Général, l'expression de mes sentiments
distingués.

Donatien N'ZALA
MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
Unité * Travail * Progrès

ARRETE N° __##  JMEFDD/CAB.-

portant approbation du deuxième avenant à la convention d'aménagement

ét de transformation n° 1/MEFE/CAB/DGEF du 20 janvier 2006, conclu entre la
République du Congo et la société Asia Congo Industries Sarl, pour la mise en valeur
des unités forestières d'exploitation Louvakou, Massanga, Ngongo-Nzambi
et Bambama, situées respectivement dans les unités forestières d'aménagement
sud 3 (Niari-Kimongo), sud 5 (Mossendjo), Sud 6 (Divenié) et sud 7 (Bambama)
du secteur forestier sud

LE MINISTRE DE L'ECONOMIE FORESTIERE
ET DU DEVELOPPEMENT DURABLE,

Vu la constitution :

Vu le loi n°16-2000 du 20 novembre 2000 portant code forestier :

Vu la loi n° 14-2009 du 30 décembre 2009 modifiant certaines dispositions de la loi
n°16-2000 du 20 novembre 2000 portant code forestier ;

Vu ie décret n°2002-437 du 31 décembre 2002 fixant les conditions de gestion et
d'utilisation des forêts ;

Vu le décret n°2012-1035 du 25 septembre 2012 portant nomination des membres du
Gouvernement :

Vu le décret 2012-1155 du 9 novembre 2012 relatif aux attributions du ministre de
l'économie forestière et du développement durable ;

Vu l'arrêté n° 8516/MEFE/CAB du 23 décembre 2005 portant création, définition des
unités forestières d'aménagement du secteur forestier Sud et précisant les modalités de
leur gestion et de leur exploitation :

Vu l'arrêté n° 8516/MEF/CAB du 23 décembre 2005 définissant les unités forestières
d'exploitation de la zone | Lékoumou dans le secteur forestier Sud ;

Vu l'arrêté n°2695/MEFE/CAB du 24 mars 2006 portant création et définition des unités
forestières d'exploitation de la zone Il Niari dans le secteur forestier Sud ;

Vu l'arrêté n° 10822/MDDEFE/CAB du 6 novembre 2009 portant modification de l'arrêté
n° 2695/MEFE/CAB du 24 mars 2006 portant création et définition des unités forestières
d'exploitation de la zone 1! Niari dans le secteur forestier sud :

Vu l'arrêté n° 512/MEFE/CAB du 20 janvier 2006 portant approbation de la convention
d'aménagement et de transformation entre la République du Congo et la société Asia
Congo Industries Sari ;

Vu l'arrêté n° 1913/MDDEFE/CAB du 19 mars 2012 approuvant l'avenant à la convention
d'aménagement et de transformation n° 1/MEFE/CAB du 20 janvier 2006, conclue entre la
République du Congo et la société Asia Congo Industries Sarl ;

Vu l'arrêté n° 81/MEFDD/CAB du 28 janvier 2013 portant modification de l'arrêté
n° 2698/MEFE/CAB du 24 mars 2006 portant création et définition des unités forestières
de la zone Il Niari dans le secteur forestier .

ARRETE
rn

Article premier : Est approuvé le deuxième avenant à la convention d'aménagement et
de transformation n° 1/MEFE/CAB/DGEF du 20 janvier 2006, conclue entre la République
du Congo et la société Asia Congo Industries Sarl, pour la mise en valeur des unités
forestières d'exploitation Louvakou, Massanga, Ngongo-Nzambi et Bambama, situées
respectivement dans les unites forestières d'aménagement Sud 3 (Niari-Kimongo), Sud 5
(Mossendjo), Sud 6 (Divenié) et Sud 7 (Bambama) dont le texte est annexé au présent
arrêté.

Article 2: Le présent arrêté, qui prend effet à compter de la date de signature, sera
enregistré, inséré au Journal Officiel et communiqué partout où besoin sera.f,

Faità Brazzaville, le22 février 2013

=

ti
MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DÜ CONGO
ET DU DEVELOPPEMENT DURABLE Unité-Travail-Progrès

DIRECTION GENERALE DE L'ECONOMIE
FORESTIÈRE

DEUXIEME AVENANT N° dl IMEFDD/CAB/DGEF.-

à la convention d'aménagement et de transformation n° 1/MEFE/CAB/DGEF
du 20 janvier 2006, conclue entre la République du Congo et la société ASIA CONGO
INDUSTRIES SARL, pour la mise en valeur des unités forestières d'exploitation
Louvakou, Massanga, Ngongo-Nzambi et Bambama, situées respectivement
dans les unités forestières d'aménagement Sud 3 (Niari-Kimongo), Sud 5
(Mossendjo), Sud 6 (Divenié) et Sud 7 (Bambama) du secteur forestier Sud.

Entre les soussignés,

La République du Congo, représentée par Monsieur le Ministre de l'Economie Forestière et
du Développement Durable, ci-dessous désignée "le Gouvernement”.

D'une part,
Et

La société ASIA CONGO INDUSTRIES SARL, représentée par son Directeur Général,
ci-dessous désignée « la Société ».

D'autre pari,
Autrement désignées « les Parties »
Il a été préalablement exposé ce qui suit:

Le Gouvernement congolais a conclu avec la Société ASIA CONGO INDUSTRIES SARL,
la convention d'aménagement et de transformation n°1/MEFE/CAB/DGEF du 20 janvier
2006, pour la mise en valeur des unités forestières d'exploitation Louvakou, Massanga,
Ngongo-Nzambi et Bambama situées, respectivement, dans les unités forestières
d'aménagement Sud 3 (Niari-Kimongo), Sud 5 (Mossendjo), Sud 6 (Divenié) et Sud 7
(Bambama), pour une validité de quinze ans.

Un premier avenant n°3/MDDEFE/CAB/DGEF du 19 mars 2012 à la convention

d'aménagement et de transformation avait été pris et publié au Journal officiel à la suite de

l'incorporation de l'unité forestière d'exploitation Moutsengani dans l'unité forestière

d'exploitation Ngongo-Nzambi et à la mise en place d'une unité de menuiserie industrielle.
nn avenant a êté approuvé par arrêté n°1913/MDDEFE/CAB du 19 mars 2012

”
S
}

?
Cette fois ci, toujours dans le cadre de regroupement des petits permis mis en œuvre par
l'Administration forestière pour créer des grandes superficies forestières susceptibles de
soutenir une production à long terme, les unités forestières d'exploitation Tsinguidi et
Mayoko de superficie respective :77.600 et 94.960 hectares sont incorporées dans l'unité
forestière d'exploitation Massanga.

À cet effet, les parties ont convenu de ce qui suit :

Article premier : Les dispositions des articles premier, deuxième tiret et 8 alinéa b du
cahier de charges général et ainsique des articles 6 et 12 du cahier de charges particulier
du premier avenant sont modifiées et complétées ainsi qu'il suit :

DU CAHIER DE CHARGES GENERAL
TITRE PREMIER : DISPOSITIONS GENERALES
Chapitre |l : De l'objet et de la durée de la convention

Article premier (nouveau) : La présente convention a pour objet la mise en valeur des
unités forestières d'exploitation suivantes :

- Louvakou, d'une superficie de 124.280 hectares, située dans l'unité forestière
d'aménagement Sud 3 (Niari-Kimongo) ;

- Massanga, d'une superficie de 311.560 hectares, située dans l'unité forestière
d'aménagement Sud 5 (Mossendjo) ;

-  Ngongo-Nzambi, d'une superficie de 194.964 hectares environ, située dans l'unité
forestière d'aménagement Sud 6 (Divenié) ;

- Bambama, d'une superficie de 145.000 hectares, située dans l'unité forestière
d'aménagement Sud 7 (Bambama).

TITRE DEUXIEME : Définition des concessions forestières attribuées

Article 8 (nouveau) : Sous réserve des droits des tiers et conformément à la législation et
à la réglementation forestières en vigueur, notamment l'arrêté n°8516/MEFE /CAB du 23
décembre 2005 portant création, définition des unités forestières d'aménagement du
secteur forestier sud et précisant les modalités de leur exploitation, l'arrêté
n°8520/MEF/CAB du 23 décembre 2005 définissant les unités forestières d'exploitation de
la zone | Lékoumou dans le secteur forestier sud, l'arrêté n°2695/MEFE/CAB du 24 mars
2006 portant création et définition des unités forestières d'exploitation de la zone || Niari
dans le secteur forestier sud, et les arrêtés n°10822/MDDEFE-CAB et n°81/MEFDD/CAB
des 6 novembre 2009 et 28 janvier 2013 portant modification de l'arrêté
n° 2695/MEFE/CAB du 24 mars 2006 portant création et définition des unités forestières
d'exploitation de la zone Il Niari dans le secteur forestier sud, la société est autorisée à
exploiter les unités forestières d'exploitation Louvakou, Massanga, Ngongo-Nzambi et
Bambama, situées respectivement dans les unités forestières d'aménagement Sud 3
l Niari-Kimongo), Sud 5 (Mossendjo), Sud 6 (Divenié) et Sud 7 (Bambama).

KA
Ces unités forestières d'exploitation sont définies ainsi qu'il suit :
a) Unité forestière d'exploitation Louvakou

- Au Nord et à l'Ouest: Par le fleuve Niari, à partir du pont sur la route nationale
n° 3 (Dolisie-Gabon), jusqu'à sa confluence avec la rivière Loubomo ;

- Au Sud et au Sud-Ouest : Par la rivière Loubomo, à partir de sa confluence avec le
fleuve Niari, jusqu'au pont surla route nationale n°1 (Brazzaville-Pointe-Noire)
ensuite suivre la route nationale n°1 jusqu'à son intersection avec la route nationale
n° 3 (Dolisie-Gabon) ;

- A l'Est: Par la route nationale n°3, à partir de son intersection avec la route
nationale n° 1, jusqu'au point d'origine 0, situé au pont du Niari.

b) (nouveau) Unité forestière d'exploitation Massanga

- A l'Ouest: Par le fleuve Nyanga en aval, depuis sa source aux coordonnées
géographiques ci-après: 01°5210,4" Sud et 12°2712,5" Est jusqu'à son
intersection avec le parallèle 02°20'Sud ;

- Au Sud: Par le parallèle 02°20'Sud en direction de l'Est géographique, sur une
distance de 25.600 mètres environ, depuis le fleuve Nyanga jusqu'à son
intersection avec la rivière Louéssé aux coordonnées géographiques ci-après :
02°20'00,0" Sud et 12°43'52,2" Est ; ensuite par la rivière Louessé en aval, depuis
son intersection avec le parallèle 02°20' Sud, jusqu'à son intersection avec le
parallèle 02°29M4,4! Sud puis par le parallèle 02°29'14,4" Sud en direction de
l'Est, sur une distance de 37.200 m environ, jusqu'à son intersection avec la rivière
Mpoukou aux coordonnées géographiques ci-après 02°29'14,4" Sud et 13°02'54,1"
Est ;

- Au Nord et à l'Est: Par la rivière Mpoukou en amont jusqu'à sa source aux
coordonnées géographiques ci-après : 02°21'31,3" Sud et 13°01 10,9" Est ; ensuite
par la ligne frontalière Congo-Gabon depuis la source de la rivière Mpoukou en
passant par les points aux coordonnées géographiques ci-après : 02°22'20,2" Sud
et 13°00'00,0” Est; 02°1743,1" Sud et 13°01 17,4" Est; 02°1052,2" Sud et
12°57 50,9" Est ; 02°04'14,3" Sud et 12°53'42,5" Est (intersection avec la ligne
téléphérique de Mbinda) ; 01°56 11,7" Sud et 12°50'32,2” Est ; 01°54'07,8” Sud et
12°4914,8" Est; 0153026" Sud et 12°4601,2" Est; 01°54'01,3" Sud et
12*45'35,4" Est ; 01°55/13,0" Sud et 12°40'06,4" Est (pont sur la rivière Louessé) ;
01°54'50,3" Sud et 12°31'49,6" Est (source de la rivière Louessé) jusqu'à la source
du fleuve Nyanga aux coordonnées géographiques ci-après : 01°52'10,4” Sud et
12727412; 5NEST

c) Unité forestière d'exploitation Ngongo-Nzambi

- Au Nord: Par la rivière Ngounié en amont, depuis sa confluence avec la rivière
Ngongo-Bapounou, jusqu'au pont de la route reliant les villages Mouyombi et
Moupata (Gabon) aux coordonnées géographiques ci-après : 02°20'06,5" Sud et

Po Est ; ensuite par la ligne de frontière Congo-Gabon depuis le pont sur

>
la rivière Ngounié jusqu'à son intersection avec la rivière Bibaka aux coordonnées
géographiques ci-après : 02°25'06,5" Sud et 12°09:47,0" Est;

- A l'Est: Par la rivière Bibaka en aval, depuis la ligne de frontière Congo-Gabon,
jusqu'au pont de la route allant de Divenié à Léla, village situé en République
Gabonaise : ensuite par la route Divenié-Iniounga-Longo jusqu'au carrefour routier
de Nyanga-pont aux coordonnées géographiques ci-après : 02*52'30,0" Sud et
11°57'28,3" Est;

- Au Sud: Par la route Nyanga-pont-Moungoudi-Dissandou jusqu'au pont sur la
rivière Ngongo-Bapounou aux coordonnées géographiques ci-après : 02°38'09,1"
Sud et 11°38°23,2"Est ;

- À l'Ouest: Par la rivière Ngongo-Bapounou en aval, depuis le pont de la route
Doussala-Dissandou-Moungoudi jusqu'à sa confluence avec la rivière Ngounié.

d) Unité forestière d'exploitation Bambama

- le point d'origine ©, est la confluence des rivières Loua et Ogooué ;
- le point À. est confondu au point d'origine ©.

- Au Nord: Par la rivière Ogooué en amont, jusqu'à sa confluence avec la rivière
Djouleu (point B) ; ensuite, on suit la Djoulou en amont, jusqu’au pont sur la route
Zanaga-Bambana (point C): puis, on suit la route Zanaga-Bambama, jusqu'à son
intersection avec la piste allant vers Mayoko (point D) : ensuite on suit cette piste
jusqu'au parallèle 2°29' Sud ‘point E) : puis, on suit une droite plein Ouest d'environ
2.500 m jusqu'au layon limitrophe du lot de 136.840 ha (point F) ;

- À l'Ouest: Par le layon limitrophe du lot de 136.840 ha, en direction du Sud, sur
une distance d'environ 44.000 m (point G) ;

- Au Sud: Du point G, on suit une droite plein Est, jusqu'à la rivière Loula (point H) ;
ensuite, on suit la rivière Loula en amont, jusqu'à son intersection avec une rivière
non dénommée (point |); puis, on suit cette rivière non dénommée, jusqu'au
parallèle de 2°43' Sud (point J) ; ensuite, on suit une droite plein Est, jusqu'à la
rivière Loula (point K): puis, par la rivière Loula en amont, jusqu'au parallèle 2°41'
Sud (point L): ensuite, on suit une droite plein Est, jusqu'à une rivière non
dénommés, affluent de la Djoulou (point M) :

- A l'Est au Nord-Est : Du point M, on suit une droite orientée géographique de 300°
jusqu'à la frontière Congo-Gabon (paint N): ensuite, on suit la frontière Congo-
Gabon, sur une distance d'environ 20.000 m (point O) ; puis, on suit une droite plein
Ouest d'environ 18.500 m, jusqu'au pont sur une rivière non dénommée, affluent de
la Loua, route Zanaga-frontière Congo-Gabon (point P) : ensuite, on suit cette rivière
non dénommée jusqu'à sa confluence avec la rivière Loua, puis par la Loua en aval
jusqu'au point d'origine O.
DU CAHIER DE CHARGES PARTICULIER
Article 6 (nouveau) :

Le calendrier téchnique de production et de transformation de grumes se présente comme
suit :

____ DESIGNATION 2013 | 2014 2015 |
| Production fûts | UFE Louvakou ____ | 20.000, 20.000 20.000
( | UFE Massanga 90.000, 90.000] 90.000!
UFE Ngongo Nzambi 45.000 45.000 45.000!

UFE Bambama 90.000 90.000 90.000

___ [Total Ce __| 245.000  245.000| 245.000

[Volume commercialisable l 183.750 183.750 183.750
Volume grumes exports 27.564 27.563 27.563
Volume grumes entrées usine 156.187 156.187 156.187

| Unités de transformation Scierie ____ 54.665 54.665 54.665)
| Déroulage 101.522 101.522 101.522
| Production Totale sciages 19.133 19.133 19.133
Sciages humides 19.133 16.700 16.700

Sciages séchés ln + 2.433 2433

| Production Placages Déroulés 55.837 55.837] 55.837]
| Production Contreplaqués 10.000 10.000 10.000
| Produits de menuiserie A 1.500 1.500) 1.500

Les volumes à exploiter ont été fixés en tenant compte des données d'inventaire
d'exploitation et des capacités installées ou à installér au nivéau des unités industrielles.

Le volume commercialisable représente 75% du volume fûts.

Le volume entré à l'usine représente 85% du volume commercialisable et le volume export
15%.

Le volume entré au déroulage représente 65% du volume total entré usine et celui de la
scierie représente 35%.

Les rendements matières sont les suivants :
- au niveau du sciage : 35%;
- au niveau du déroulage : 55%.
N.B. : Après l'adoption des plans d'aménagement des unités forestières d'exploitation

concédées à la société, de nouvelles prévisions de production seront établies, ainsi qu'un
{ nouveau calendrier de production.

tn

SN
Article 12 (nouveau) : La société s'engage, conformément aux dispositions de l'article 20
de la convention, à livrer le matériel et à réaliser les travaux ci-après au profit des
collectivités locales et de l'administration forestière :

Contribution au développement socio-économique départemental

En permanence

- livraison, chaque année, de 2.000 litres de gasoil aux Sous-préfectures de Mayoko
et de Tsinguidi, soit 1.000 litres par structure ;

fourniture, chaque année, des produits pharmaceutiques dans les centres de santé
intégré de Tsinguidi et Vouka à hauteur de FCFA 1.000.000 par localité ;

- réhabilitation et entretien de la piste agricole Mayoko-Mbinda-Lékoko.
Année 2013
3° trimestre
- réhabilitation de centre de santé intégré de Mbinda, à hauteur de FCFA 3.000.000 ;
- livraison de 100 tables bancs à la préfecture du Niari ;
- livraisons de deux (02) motos aux centres intégrès de Tsinguidi et Vouka.
Année 2014
1° trimestre
- réhabilitation de centre de santé intégré de Vouka, à hauteur de FCFA 3.000.000 :
- livraison de 100 tables bancs à la préfecture du Niari.
3° trimestre
- réhabilitation du centre de santé intégré à Mayoko à hauteur de FCFA 3.000.000:
Année 2015

1% trimestre

l réhabilitation de l'école primaire de Vouka, à hauteur de FCFA 3.000.000.
Article 2: Le présent avenant, qui sera approuvé par arrêté du Ministre de l'Economie
Forestière et du Développement Durable, entrera en vigueur à compter de la date de
signature dudit arrêté]/,

Fait à Brazzaville, le 22 février 2013

Pour la Société, Pour le Gouvernement,

Le Directeur Général Le Ministre de l'Economie Forestière
: et du Développement Durable,

4
}
f Z-
AT
Chieng King Sui

